

117 HR 1961 IH: ATF Accountability Act of 2021
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1961IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Mr. Crenshaw (for himself and Mr. Cuellar) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide procedures for appealing certain Bureau of Alcohol, Tobacco, Firearms, and Explosives rulings or determinations, and for other purposes.1.Short titleThis Act may be cited as the ATF Accountability Act of 2021.2.Procedures for appealing certain Bureau of Alcohol, Tobacco, Firearms, and Explosives rulings or determinations(a)In generalSection 923 of title 18, United States Code, is amended by adding at the end the following:(m)(1)If a licensed manufacturer, licensed importer, or licensed dealer transmits to the Attorney General a written question regarding the legal status or classification of a product, or a recordkeeping practice, under any law administered, in whole or in part, by the Bureau of Alcohol, Tobacco, Firearms and Explosives, the Attorney General shall make a ruling or determination in writing on the question, and transmit the ruling or determination to the licensee.(2)(A)Within 15 calendar days after receipt of a copy of (or a letter issued in furtherance of) the ruling or determination, the licensee may appeal the ruling or determination by filing with any Director of Industry Operations having jurisdiction over a premises of the licensee subject to a license issued to the licensee under this chapter a request for review of the ruling or determination, which shall include a statement of the reasons for the appeal, and the relief requested.(B)Within 45 calendar days after receipt of the request for the appeal, the Director of Industry Operations shall render a decision on the appeal in writing and transmit a copy of the decision to the licensee, unless the licensee requests a hearing pursuant to paragraph (3).(3)(A)Within 14 days after receipt from the licensee of a request for the appeal to be determined on the record after opportunity for a hearing, the Director of Industry Operations shall refer the request to an administrative law judge who shall—(i)set a time and place for a hearing on the appeal at a location convenient to the licensee; and(ii)at least 10 days before the date set for the hearing, serve on the licensee and the Director of Industry Operations a notice of the hearing.(B)The hearing shall be conducted in accordance with the hearing procedures prescribed in subsections (b) through (e) of section 556 and section 557(d) of title 5, United States Code.(C)Within a reasonable time, and as expeditiously as possible, after the conclusion of the hearing, the administrative law judge shall—(i)render a decision on the appeal, which shall consist of—(I)a brief statement of the issues of fact involved in the proceeding;(II)the findings and conclusions of the administrative law judge, and the reasons or basis therefor with record references, on all material issues of fact, law, or discretion presented on the record; and(III)the decision of the administrative law judge to reverse or affirm the ruling or determination involved;(ii)certify to the complete record of the proceeding;(iii)forward the complete certified record and a copy of the decision to the Director of Industry Operations;(iv)serve a copy of the decision on the licensee or counsel for the licensee; and(v)transmit a copy of the decision to the attorney representing the United States in the proceeding.(4)The decision of the administrative law judge, the Director of Industry Operations, or other officer or employee of the Bureau of Alcohol, Tobacco, Firearms, and Explosives, as the case may be, pursuant to this subsection shall—(A)constitute final agency action;(B)be subject to judicial review under chapter 7 of title 5, United States Code; and(C)be binding on the United States and the licensee..(b)ApplicabilityThe amendment made by subsection (a) shall apply with respect to determinations made before, on, or after the date of the enactment of this Act.